IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39320

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 625
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 6, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
NATHANIEL FORREST THOMPSON,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified life sentence with twenty-year determinate
       term for rape; and concurrent fifteen-year determinate sentences for domestic
       violence with traumatic injury, domestic battery, and domestic violence in the
       presence of a child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Nathaniel Forrest Thompson was convicted of rape, Idaho Code § 18-6101(4); domestic
violence with traumatic injury, I.C. §§ 18-903(a), 18-918(2); domestic battery, I.C. §§ 18-903(a),
18-918(3)(b), 18-918(5); and domestic violence in the presence of a child, I.C. §§ 18-903(a), 18-
918(2), 18-918(4), with a persistent violator enhancement, I.C. § 19-2514. The district court
sentenced Thompson to a unified life sentence with twenty years determinate for rape, with
concurrent fifteen-year determinate sentences for domestic violence with traumatic injury,




                                                1
domestic battery, and domestic violence in the presence of a child.           Thompson appeals,
contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Thompson’s judgment of conviction and sentences are affirmed.




                                                   2